Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a notice of allowance in response to the remarks filed 12/15/2020. Claims 21-23 and 25-40 were amended by these communications.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Susan Moss (Registration No. 72913) on 01/11/2021. Applicant agreed to the Examiner proposed amendment for claims 21, 30, and 35 to overcome 35 U.S.C. 101 rejection and distinguish over prior art.
The application has been amended as follows:

1 - 20 (Canceled)

21. (Currently Amended) One or more non-transitory computer-readable media storing instructions executable by one or more processors, wherein the instructions program the one or more processors to implement a service to:


identify, by [[the]] a payment service, an unbooked appointment block of a merchant a plurality of appointment records associated with the merchant;
identify, by the payment service, one or more target customers based at least in part on:
[[the]] a transaction history of the merchant indicating that the one or more target customers previously scheduled appointments with the merchant; and
real-time geolocation data indicating that customer devices corresponding to the one or more target customers are within a geofence 
based at least in part on identifying the one or more target customers within the geofence:
send, by the payment service, a notification to a merchant computing device associated with the merchant indicating that the one or more target customers are within the geofence; and


receive, by the payment service and via an instance of an application executing on the merchant computing device, an indication of merchant approval to offer the unbooked appointment block to the one or more target customers; 
based at least in part on receiving the indication of merchant approval, cause presentation of, by the payment service, on respective displays of the customer devices and via respective instances of the application executing on the customer devices, an offer of the unbooked appointment block and information regarding the promotion; 
receive an indication of acceptance of the offer of the unbooked appointment block via an instance of the application executing on a customer device of one of the one or more target customers, wherein the indication of acceptance comprises an indication received as natural language text data, voice data, or handwritten data; 
perform natural language processing on the indication of acceptance to determine that a target customer of the one or more target customers has accepted the offer; and
based at least in part on determining that the target customer has accepted the offer, schedule, by the payment service, an appointment and create an appointment record associated with the appointment that includes the information regarding the promotion.

22 – 24 (Canceled) 

25. (Previously Presented) The one or more non-transitory computer-readable media of claim 21, wherein an individual appointment record of the plurality of appointment records includes identification of a customer associated with an appointment and a time associated with the appointment.

26. (Currently Amended) The one or more non-transitory computer-readable media of claim 21, the instructions programming the one or more processors to implement the service further to store a database maintained by the payment service, information regarding customer schedules,


27. (Previously Presented) The one or more non-transitory computer-readable media of claim 21, wherein the promotion is for a first amount of discount when the unbooked appointment block is at or beyond a predetermined amount of time from the current time, and a second amount of discount when the unbooked appointment block is within the predetermined amount of time.

28. (Currently Amended) The one or more non-transitory computer-readable media of claim [[22]] 21, wherein offering the unbooked appointment block is performed by the payment service without interacting with the merchant with regard to the scheduling the appointment 

29. (Currently Amended) The one or more non-transitory computer-readable media of claim 21, the instructions programming the one or more processors to implement the service further to:
determine, by the payment service, a type of the unbooked appointment block, 
wherein identifying the one or more target customers is further based on the type of the unbooked appointment block.

30. (Currently Amended) A system implementing a payment service for communicating over one or more networks with a merchant device associated with a merchant and a plurality of customer devices regarding a plurality of point-of-sale (POS) transactions, the system comprising:
one or more processors; and 
one or more computer-readable media storing[[:]];



instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform acts comprising:

identify, by the payment service, an unbooked appointment block of the merchant a plurality of appointment records associated with the merchant;
identify, by the payment service, one or more target customers based at least in part on [[the]] a transaction history and real-time geolocation data indicating that customer devices corresponding to the one or more target customers are within a geofence associated with the unbooked appointment block[[,]] 
based at least in part on identifying the one or more target customers within the geofence, the transaction history and one or more of the plurality of appointment records, identify, by the payment service, a group of the one or more target customers that have each previously had an appointment with the merchant and are not currently scheduled with the merchant during the period of time; 
based at least in part on [[the]] customer information about the one or more target customers, identify, by the payment service, an available customer, from among the group of the one or more target customers, that is available for the unbooked appointment block;
send, by the payment service, a notification to a merchant device associated with the merchant indicating that the one or more target customers are within the geofence; and

receive, by the payment service and via an instance of an application executing on the merchant device, an indication of merchant approval to offer the unbooked appointment block to the available customer; 
based at least in part on receiving the indication of merchant approval the application executing on the customer device:
an offer for the unbooked appointment block; and 
a notification of a promotion for reserving the unbooked appointment block[[,]];

receive an indication of acceptance of the offer of the unbooked appointment block via the instance of the application executing on the customer device of the available customer, wherein the indication of acceptance comprises an indication received as natural language data, wherein the natural language data comprises text data, voice data, or handwritten data; 
perform natural language processing on the indication of acceptance to determine that the available customer has accepted the offer; and
based at least in part on determining that the available customer has accepted the offer, update in real-time an appointment record associated with the unbooked appointment block to include information about the promotion and customer information about the available customer.

31. (Currently Amended) The system of claim 30, wherein causing presentation of the offer for the unbooked appointment block is performed by the payment service without interacting with the merchant with regard to the scheduling 

32. (Currently Amended) The system of claim 30, the acts further comprising: 
causing presentation of, by the payment service and on a display of the merchant device via [[an]] the instance of the application executing on the merchant device, the notification of the promotion on the merchant device for enabling the merchant to approve the offer.

33. (Canceled) 

34. (Currently Amended) The system of claim 30, wherein the geofence includes a geographic area within a threshold distance from a location of the merchant. 

35. (Currently Amended) A method, implemented at least in part by one or more server computing devices of a payment service, the method comprising:


identifying, by the one or more server computing devices of the payment service, an unbooked appointment block of a merchant a plurality of appointment records associated with the merchant;
identifying one or more target customers based on and real-time geolocation data indicating that customer devices corresponding to the one or more target customers are within a geofence[[,]] 
within the geofence: 
sending, by the payment service, a notification to a merchant device associated with the merchant indicating that the one or more target customers are within the geofence; and

generating a notification of a promotion to send to the customer devices

receiving, via an instance of an application executing on a merchant device associated with the merchant, an indication of merchant approval to offer the unbooked appointment block to the one or more target customers; 
based at least in part on receiving the indication of merchant approval, causing presentation of, on respective displays of the customer devices and via respective instances of the application executing on the customer devices, an offer of the unbooked appointment block and information regarding the promotion; 
receiving an indication of acceptance of the offer of the unbooked appointment block via an instance of the application executing on a customer device of the customer devices, wherein the indication of acceptance comprises an indication received as natural language text data, voice data, or handwritten data; 
performing natural language processing on the indication of acceptance to determine that a target customer of the one or more target customers has accepted the offer; and
based at least in part on determining that the target customer has accepted the offer, scheduling, by the payment service, an appointment and create an appointment record associated with the appointment that includes the information regarding the promotion.

36. (Currently Amended) The method of claim 35, wherein causing presentation of the offer of the unbooked appointment block and information regarding the promotion is further based on receiving an indication of merchant approval to offer the unbooked appointment block to the one or more target customers

 

37. (Canceled) 

38. (Previously Presented) The method of claim 35, wherein an individual appointment record of the plurality of appointment records includes identification of a customer associated with the individual appointment record and a time associated with the individual appointment record.

39. (Currently Amended) The method of claim 35, further comprising storing, in [[the] a database maintained by the payment service, information regarding customer schedules,
wherein identifying the one or more target customers is further based on the information regarding customer schedules showing that the one or more target customers are available during the unbooked appointment block.

40. (Previously Presented) The method of claim 35, wherein the promotion is for a first amount of discount when the unbooked appointment block is at or above a predetermined amount of time from the current time, and a second amount of discount when the unbooked appointment block is within the predetermined amount of time.

41. (Canceled) 

42. (New) The one or more non-transitory computer-readable media of claim 21, wherein the plurality of appointment records and the transaction history are stored in a database maintained by the payment service. 

43. (New) The one or more non-transitory computer-readable media of claim 21, wherein the real-time geolocation data comprises one or more of global positioning system data, cell tower location data, wireless access point location data, or wireless beacon location data. 

44. (New) The one or more non-transitory computer-readable media of claim 21, wherein receiving the merchant approval is responsive to causing presentation of, by the payment service and on a display of the merchant computing device via the instance of the application executing on the merchant computing device, the notification of the promotion.

45. (New) The system of claim 30, wherein the real-time geolocation data comprises one or more of global positioning system data, cell tower location data, wireless access point location data, or wireless beacon location data.

46. (New) The method of claim 35, wherein receiving the merchant approval is responsive to causing presentation of, by the payment service and on a display of the merchant device via the instance of the application executing on the merchant device, the notification of the promotion.


Status of Claims
Claims 21, 25-32, 34-36, 38-40, and 42-46 are pending.
Claims 21, 26, 28-32, 34-36, and 39 are currently amended; claims 42-46 are newly added; and claims 1-20, 22-24, 33, 37, and 41 were canceled.
Claims 21, 25-32, 34-36, 38-40, and 42-46  are allowed.

Allowable Subject Matter
Claims 21, 25-32, 34-36, 38-40, and 42-46 are allowed.

Reasons for Allowance
With respect to the 35 USC 101 rejection, the claim as a whole integrates the organizing human activity into a practical application. Thus, the claim is eligible because it is not directed to the recited judicial exception. Accordingly 35 U.S.C. 101 rejections are withdrawn in light of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).
With respect to the 35 USC 112(b) rejection, rejections have been withdrawn in light of applicant’s amendment to the claims.  Accordingly 35 USC 112(b) rejections have been withdrawn.
With respect to the 35 USC 103 rejection, none of the prior art of record, taken individually or in any combination, teach, inter alia,
identify, by a payment service, an unbooked appointment block of a merchant based at least in part on a plurality of appointment records associated with the merchant;
identify, by the payment service, one or more target customers based at least in part on:

real-time geolocation data indicating that customer devices corresponding to the one or more target customers are within a geofence associated with the unbooked appointment block;
based at least in part on identifying the one or more target customers within the geofence:
send, by the payment service, a notification to a merchant computing device associated with the merchant indicating that the one or more target customers are within the geofence; and
generate, by the payment service, a promotion to send to the customer devices, wherein the promotion is offered by the merchant and is associated with scheduling an appointment during the unbooked appointment block;
receive, by the payment service and via an instance of an application executing on the merchant computing device, an indication of merchant approval to offer the unbooked appointment block to the one or more target customers; 
based at least in part on receiving the indication of merchant approval, cause presentation of, by the payment service, on respective displays of the customer devices and via respective instances of the application executing on the customer devices, an offer of the unbooked appointment block and information regarding the promotion; 
receive an indication of acceptance of the offer of the unbooked appointment block via an instance of the application executing on a customer device of one of the one or more target customers, wherein the indication of acceptance comprises an indication received as natural language text data, voice data, or handwritten data; 
perform natural language processing on the indication of acceptance to determine that a target customer of the one or more target customers has accepted the offer; and
based at least in part on determining that the target customer has accepted the offer, schedule, by the payment service, an appointment and create an appointment record associated with the appointment that includes the information regarding the promotion.
The prior art references most closely resembling the Applicant’s claimed invention are Kinsey, II et al. (U.S. 2014/0136259), in view of Blackhurst et al. (U.S. 2011/0191184).
Kinsey, II et al. discloses the system can also be adapted to enable merchants to access the Appointment Data to determine their upcoming, confirmed appointment schedule.  When openings are noted or blocks of available unscheduled time appear on the schedule, the system can enable that merchant to offer discounts to existing customers, new customers, returning customers or collaborative customers of related merchants. As a result, the consumer receives the discount for committing to take an open time slot for work that they either currently need or that they need in the future, while the merchant is able to project his open time slots and to fill them with schedule worked. The User Interface includes graphical and/or text-based elements. The User Interface can also include a natural language interface, through which a user types or speaks commands to the system, and through which natural language may be displayed and/or spoken in response. 
However the system in Kinsey, II et al. does not explicitly disclose real-time geolocation data indicating that customer devices corresponding to the one or more target customers are within a geofence associated with the unbooked appointment block; based at least in part on identifying the one or more target customers within the geofence: and send, by the payment service, a notification to a merchant computing device associated with the merchant indicating that the one or more target customers are within the geofence. Kinsey, II et al. does not explicitly disclose perform natural . 
Moreover, neither Kinsey, II et al., nor Blackhurst et al. disclose real-time geolocation data indicating that customer devices corresponding to the one or more target customers are within a geofence associated with the unbooked appointment block; based at least in part on identifying the one or more target customers within the geofence: and send, by the payment service, a notification to a merchant computing device associated with the merchant indicating that the one or more target customers are within the geofence as claimed. Furthermore, neither Kinsey, II et al., nor Blackhurst et al. disclose perform natural language processing on the indication of acceptance to determine that a target customer of the one or more target customers has accepted the offer as claimed.
While Kinsey, II et al. discloses the User Interface includes graphical and/or text-based elements. The User Interface can also include a natural language interface, through which a user types or speaks commands to the system, and through which natural language may be displayed and/or spoken in response.
Blackhurst et al. disclose the merchant offer program application may have more functionality when it is used through a mobile device because it can constantly monitor, provide offers, and receive acceptance of the offer, when the customer is away from her computer. The notification alerts inform the merchant offer program application to watch for offers for those specific products, and any discounts related to them.
Moreover, since the specific combination of claim elements real-time geolocation data indicating that customer devices corresponding to the one or more target 
While the teachings of Kinsey, II et al. and Blackhurst et al. separately address different parts of the claimed invention, these teachings would not be combinable by one of ordinary skill in the art at the time of the invention with a reasonable expectation of success to provide a predictable combination that would render the claimed invention obvious.  Thus, the novelty of the claimed invention is in the combination of limitations rather than any single limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bell et al. (US Pub. No. 20150235268) discloses mobile user devices of users attending an event may cross an event geofence around an event venue. Event data associated with an event may be obtained, and an event-based offer may be sent to the mobile user devices within the event geofence if the event data meets the event criteria. The event-based offers may include, for example, time-limited offers, trigger-based offers, and post-event exclusive offers.
Behrens et al. (US Pub. No. 20100191552) discloses a method of operating at least one computing system in a networked computing environment including indicating a respective possible geographic location of the intended recipient; determining by at least one processor at least one service provider that services a geographic area, the geographic area encompassing at least one respective geographic location indicated by the processor determined at least one locality characteristic; determining by at least one processor at least one appointment availability that is designated as currently available for the processor determined at least one service provider.
Jain et al. (US Pub. No. 20150149542) discloses in response the geo-fence module 306 may locate a nearby electronics retailer offering ear-bud headphones for sale, and generate a personalized geo-fence for the user around the nearby electronics retailer.
Hart et al. (US Pub. No. 20150046296) discloses a coupon is generated prior to a user crossing the geofence 272, the penetration of the geofence 272 can be time stamped to measure the time difference for a user to interact with the augmented reality digital content being advertised by the coupon compared to the time from the user's arrival at the location where the coupon directed the user.
Wuersch et al. (US Pub. No. 20140156410) discloses a method for delivering transport aware advertisements can include receiving user-related location data, determining if a user is inside a transport time defined geofence, generating an advertisement, transmitting the advertisement, and optionally updating the advertisement.
Shah et al. (US Pub. No. 20140089956) discloses an ad delivery engine may then generate a virtual "geofence" based on the customer's location.
Farris et al. (US Pub. No. 20090325606) discloses a request is received from a mobile device, a geographic location of the mobile device is determined, the geographic location of the mobile device is confirmed to be within a predefined range of a premises reference location located within a premises area, and a third-party service associated with the premises reference location is facilitated in response to the request and the confirmation.
Stephan Busemann (Automating NL Appointment Scheduling with COSMA, DFKI GmbH, Year: 1997) discloses a calendar management system for displaying to their owners the results of the appointment negotiations. The users can enter their appointment constraints via a graphical user interface and receive the results either by .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST...
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623  
1/13/2021